DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2019/0204916 A1) in view of Steiner et al. (US 2015/0338917 A1, “Steiner”).
As to claims 1, 19, 20, Li discloses an information processing device (brain wave controlling device, para. 0010) comprising: 
a processor configured to query a user about an operation item to be executed by equipment in a case where biological information about the user satisfying a specific condition is acquired (brain wave of a user satisfies a preset condition, para. 0048, such as frequency threshold, para. 0051), but a single operation item of the equipment to associate with the acquired biological information is not specified (if there is no preset control instruction which corresponds to the current brain wave, an error is reported, para. 0048).
Li differs from claims 1, 19, 20 in that although it teaches notifying the user when an operation item is not associated (error message, para. 0048), a plurality of preset control instructions (para. 0054) and establishing a brain wave data set, including a corresponding relation between a characteristic parameter of the preset brain wave signal and a preset control instruction (para. 0062), it does not specifically teach querying the user and associating an operation item designated by the user in response to the query with the acquired biological information.  
Steiner teaches asking the user with a validation question when brain activity is recognized as well as a user action in order to learn and correlate an operation with a recognized brain activity (para. 0316-0317).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li with the above teaching of Steiner in order to perform “on-the-fly” learning, as taught by Steiner (para. 0139, 0141), thus simplifying the training process.
As to claim 2, Li in view of Steiner discloses: wherein the biological information satisfying a specific condition is biological information that is not removed by predetermined filtering (Li: an effective brain wave signal of the user is extracted from a signal having been subjected to a filtering process, para. 0042).
As to claim 3, Li in view of Steiner discloses: wherein the biological information satisfying a specific condition is biological information acquired within a predetermined amount of time from a point in time when specific information treated as a trigger is measured from the user (Li: the characteristic parameter of the brain wave signal satisfying a preset condition includes at least one of frequency and amplitude of the signal within a preset time period, para. 0008-0009, 0039, 0041).
As to claim 4, Li in view of Steiner discloses: wherein the biological information satisfying a specific condition is biological information acquired after an operation is performed on the equipment a predetermined number of times or more (Steiner: system records both the brain activity and the actions by the user that follow this thought, and correlates the two after sufficient times, which may be considered as “a predetermined number of times or more,” i.e. one or more).
As to claims 5, 6, 7, 8, Li in view of Steiner discloses: wherein in a case where a single operation item of the equipment is not specified, the processor is configured to query the user about an operation item associated with biological information having a feature closest to a feature of the acquired biological information (the system recognizes brain activity that is similar to the brain activity that user had when he performed a particular action, and queries the user with a validation question, para. 0317).
As to claims 9, 10, 11, 12, Li in view of Steiner discloses: wherein in a case where an operation item is not designated by the user in response to the query, the processor is configured to not associate an operation item with the acquired biological information (Steiner: association is not performed when the user disapproves, para. 0296-0298).
As to claims 13, 14, 15, Li in view of Steiner discloses: wherein in a case where an operation item designated by the user in response to the query is associated with different biological information, the processor is additionally configured to associate the acquired biological information instead of the different biological information with the operation item designated by the user (Steiner: algorithms for matching signals and meanings are dynamically updated, para. 0160-0161).
As to claims 16, 17, 18, Li in view of Steiner discloses: wherein in a case where the biological information satisfying a specific condition is acquired in a specific environment related to the biological information satisfying a specific condition (Steiner: context is taken into account when interpreting brainwave activity, para. 0015-0016, 0124, 0144), but a single operation item of the equipment to associate with the acquired biological information is not specified, the processor is configured to query the user about an operation item to be executed by the equipment (Steiner: para. 0316-0317).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Westbrook (US 2020/0371515 A1), Zhu (US 2019/0058703 A1) and Aimone et al. (US 2019/0384392 A1) teach device control based on captured brainwave signals. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA L WOO whose telephone number is (571)272-7512. The examiner can normally be reached Monday - Friday, 9 a.m. to 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Stella L. Woo/            Primary Examiner, Art Unit 2652